                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

HERMAN CHANDLER, JR., ET AL.                                                   CIVIL ACTION

VERSUS                                                                         NO. 18-353-SDD-RLB

RYDER TRUCK RENTAL, INC., ET AL.                                               CONSOLIDATED WITH
                                                                               CV 18-360-SDD-RLB

                                                                               This Order Pertains to
                                                                               Both Cases

                                                    ORDER

        Before the Court is Defendant Great West Casualty Company’s (“Great West”) Rule 37

Motion to Compel Discovery (R. Doc. 39) filed on January 7, 2019.1 The deadline for filing an

opposition has expired. LR 7(f). Accordingly, the Motion is unopposed.

        Great West seeks an order compelling responses to a set of interrogatories and requests

for production it served on the plaintiff Herman Chandler (R. Doc. 39-4) and a separate set of

interrogatories and requests for production it served on the plaintiff Connie Chandler (R. Doc.

39-5). The discovery requests state that they were served on August 22, 2018. (R. Doc. 39-4 at

9, 16; R. Doc. 39-5 at 10, 17). In support of the Motion, however, Great West represents that the

discovery requests were “issued” on October 5, 2018. (R. Doc. 39-1 at 2).

        On November 13, 2018, counsel for Great West sought a telephone discovery conference

with Plaintiffs’ counsel for the purpose of discussing the outstanding responses to the discovery

requests. (R. Doc. 39-6).




1
 On January 8, 2019, Great West filed a Motion to Substitute Record for the purpose of substituting the Motion to
Compel and accompanying documents on letter-size paper and with proper margins. (R. Doc. 41). The Court
granted the Motion to Substitute on January 14, 2019.
         On November 30, 2018, the parties held a telephone discovery conference, and Great

West extended the deadline to respond to the discovery requests to December 21, 2018. (R. Doc.

39-7).

         On December 18, 2018, Great West extended the deadline to respond to the discovery

requests to January 3, 2019 at the request of Plaintiffs’ counsel. (R. Doc. 39-8).

         Despite the two extensions, Plaintiffs did not respond to the discovery requests. (R. Doc.

39-2). Great West filed the instant Motion on January 7, 2019. (R. Doc. 39). Plaintiffs did not

file a timely opposition to the instant Motion.

         The record indicates that Plaintiffs failed to respond to Great West’s discovery requests

despite having been provided two extensions to respond.2 Plaintiffs also failed to file any

opposition to the instant Motion. Given the record, the Court will grant the Motion in its

entirety, including providing an award of reasonable expenses incurred in making the Motion,

including attorney’s fees, pursuant to Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure.

         For the foregoing reasons,

         IT IS ORDERED that Great West’s Rule 37 Motion to Compel Discovery (R. Doc. 39)

is GRANTED. Plaintiffs must provide responses to Great West’s interrogatories and requests

for production no later than 7 days from the date of this Order.

         IT IS FURTHER ORDERED that Great West is entitled to an award of the reasonable

attorney’s fees and costs that it incurred in bringing this Motion to Compel, and that Plaintiffs’

counsel shall be responsible for such payment. In connection with this award, the parties are to

do the following:



2
 Plaintiffs had 30 days to respond to the interrogatories and requests for production after they were served. Fed. R.
Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). The record indicates that the parties stipulated to two extensions of the
deadline to respond pursuant to Rule 29 as allowed by Rule 33(b)(2) and Rule 34(b)(2)(A).

                                                           2
        (1)      If the parties are able to resolve this among themselves or otherwise agree to a

                 reasonable amount of attorney’s fees and costs,3 Plaintiffs’ counsel shall pay that

                 amount;

        (2)      If the parties do not agree to a resolution, Great West may, within 14 days of the

                 docketing of this Order, file a Motion for Fees and Costs pursuant to Rule 37,

                 setting forth the reasonable amount of costs and attorney’s fees (including

                 evidentiary support) incurred in obtaining this Order; and

        (3)      Plaintiffs shall, within 7 days of the filing of Great West’s Motion, file any

                 opposition pertaining to the imposition of the amounts requested by Great West.

        Signed in Baton Rouge, Louisiana, on February 6, 2019.



                                                     S
                                                     RICHARD L. BOURGEOIS, JR.
                                                     UNITED STATES MAGISTRATE JUDGE




3
 This Court has previously found that a relatively modest award was reasonable under similar circumstances. See
Talley v. State Farm Mutual Automobile Ins. Co., No. 16-cv-406, ECF No. 15 (M.D. La. Dec. 9, 2016) ($250
award). The Court also recognizes that a reasonable award under Rule 37 may be less than the actual fees incurred.

                                                         3
